DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
 
	Claim 1 has been amended.  Claims 1-16 are currently pending and under examination.  

Withdrawal of Rejections:

	The rejection of claims 1, 3-12, 14 and 16 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al., in view of O’Connor et al., is withdrawn.
	The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and O’Connor et al., and further in view of Sjoede et al., is withdrawn.
	The rejection of claims 1 and 13 under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and O’Connor et al., and further in view of  Retsina et al., is withdrawn.


New Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. (WO 2012/032514; Published March 15, 2012, priority to Sept. 7, 2010 – Previously Presented), in view of Retsina et al. (U.S. 2013/0244291; Published September 19, 2013).
Shoseyov et al. teach the production of cellulose nano-material based composites and foams, wherein the nanocellulose, including nanofibrillated cellulose, is produced by enzymatically treating bleached cellulose pulp and then mechanically treating the pulp using shearing and homogenization (Abs.; p. 1, Background of the Invention, Para. 3), wherein homogenization would necessarily be performed using a homogenizer.  Nanocellulose produced and used in the method includes both nanofibrillated cellulose and nanocrystalline cellulose, 
The produced and recovered nanocellulose and a polymer can be chemically associated to produce a composite material, wherein the polymer includes polyesters and polyethers (p. 6, Para. 2; p. 7, Para. 4; p. 10, Para. 2), wherein the chemical association would result in the production of nanocellulose esters or nanocellulose ethers.  The polymer that is combined with the nanocellulose can be biobased (p. 6, Para. 1).  
Shoseyov et al. do not specifically teach how the cellulose pulp used to produce the nanocellulose material is obtained, including providing a lignocellulosic biomass feedstock, and fractionating the feedstock in the presence of a solution consisting essentially of sulfur dioxide, or a derivative compound including sulfurous acid, sulfite ions, sulfite salts, lignosulfonic acid, or combinations thereof, and water, without a solvent for lignin, to generate cellulose-rich solids, and a liquid containing hemicellulose and lignin, at a pH of about 0 to about 6; recovering, fermenting or further treating hemicellulosic sugars derived from hemicellulose; or that the process further comprises hydrolyzing amorphous cellulose into glucose during fractionation or mechanical treatment, recovering the glucose, and optionally fermenting the glucose to a fermentation product.   
Retsina et al. teach providing a lignocellulosic biomass feedstock, and fractionating the feedstock in a solution consisting essentially of sulfur dioxide or sulfurous acid and water, wherein the solution does not contain a solvent for lignin, to generate cellulose-rich solids, and a 
As lignin is produced and thus present during the fractionation step (Para. 15), at least some lignin would be deposited on the surface of the cellulose-rich solids, rendering the resulting cellulose-rich solids, and a downstream product produced therefrom, at least partially hydrophobic.  The separated cellulose-rich solids can be used to produce cellulose derived products (Para. 22, 70-72).  Additionally, the cellulose-rich solids, which would include amorphous cellulose, can be converted to glucose during the fractionation/hydrolysis step, wherein the glucose is capable of being recovered and utilized as a fermentation substrate to produce a product (Para. 90).  Hemicellulosic sugars derived from the hemicelluloses are recovered and fermented, wherein the hemicellulose is capable of being converted to monomers (Para. 47-49, 74).  
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al. and Retsina et al., because Retsina et al. teach a process of producing cellulose-rich solids usable to produce cellulose derived products, and Shoseyov et al. teach further uses for cellulose pulp.  The steps of providing a lignocellulosic biomass feedstock, and fractionating the feedstock in the presence of a solution consisting essentially of sulfur dioxide or sulfurous acid and water, without a solvent for lignin, at an acidic pH, to generate cellulose-rich solids, and a liquid containing hemicellulose and lignin, wherein the cellulose-rich solids are utilized to provide cellulose for further processing; hydrolyzing amorphous cellulose into glucose during fractionation, recovering and fermenting the glucose to a fermentation product; and recovering, fermenting and 
Shoseyov et al. teach that the nanocellulose has a crystallinity of at least 50%, and as the combined method of Shoseyov et al. and Retsina et al. provide for the method as claimed, generation of a nanocellulose material having a crystallinity of at least 70% or 80% would naturally flow from performance of the combined method.  Additionally, while Shoseyov et al. teach that inclusion of enzymatic treatment reduces the energy used during processing, it is not specifically taught that the mechanical treatment of the cellulose pulp uses a total mechanical energy of less than 1000 kilowatt-hours per ton of the cellulose-rich solids.  However, as the combined method of Shoseyov et al. and Retsina et al. provide for the method as claimed, mechanical treatment of the cellulose pulp using a total mechanical energy of less than 1000 kilowatt-hours per ton of the cellulose-rich solids would naturally flow from performance of the combined method.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al. and Retsina et al. to provide a process for producing a nanocellulose material by: a) providing a lignocellulosic biomass feedstock; b) fractionating the feedstock in the presence of a solution consisting essentially of sulfur dioxide or sulfurous acid and water, without a solvent for lignin, at an acidic pH, which is fully encompassed within about 0 to about 6, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin; c) shearing and homogenizing, which is mechanically treating, the cellulose-rich solids to form Claim 1, 7, 8, 9, 10, 11, 12, 16), wherein homogenization would necessarily be performed utilizing a homogenizer (Claim 4).  
As the combined method of Shoseyov et al. and Retsina et al. provide for the method as claimed, mechanical treatment of the cellulose using a total mechanical energy of less than 1000 kilowatt-hours per ton of the cellulose-rich solids would naturally flow from performance of the combined method (Claim 3).  The cellulose-rich solids are bleached prior to the mechanical treatment step, wherein it further would have been obvious to one of ordinary skill in the art to include the bleaching step where appropriate and most efficient in the process, including during and after mechanical treatment (Claim 5, 6).  As lignin is fractionated and thus present during the fractionation step, at least some lignin would be deposited on the surface of the cellulose-rich solids, rendering the downstream-produced nanocellulose material at least partially hydrophobic (Claim 14).  


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and Retsina et al. as applied to claim 1 above, and further in view of Sjoede et al. (US 2011/0250638; Published 2011 – Previously Presented).  

Sjoede et al. teach providing a lignocellulosic biomass feedstock, and fractionating the feedstock into cellulosic solids, lignin, and hemicelluloses in the presence of a sulfite, including preferably sodium, calcium, ammonium, or magnesium sulfite, wherein the cellulosic solids include cellulose pulp (Abs.; Fig. 1; Para 36).  
One would have been motivated to combine the teachings of Shoseyov et al., Retsina et al., and Sjoede et al., because Shoseyov et al. and Sjoede et al. teach cellulose pulp, and Retsina et al. and Sjoede et al. teach fractionating lignocellulosic biomass into cellulosic solids, lignin, and hemicelluloses in the presence of a compound derived from sulfur dioxide.  The use of sodium, calcium, ammonium, or magnesium sulfite, which are compounds derived from sulfur dioxide as taught by Sjoede et al., in the combined method of Shoseyov et al. and Retsina et al. amounts to the simple substitution of one known compound derived from sulfur dioxide for another, and would have been expected to predictably and successfully provide the same function in the fractionation of the lignocellulosic biomass.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Sjoede et al., wherein the compound derived from sulfur dioxide is sodium, calcium, ammonium, or magnesium sulfite (Claim 2).  


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and Retsina et al. as applied to claim 1 above, and further in view of  Retsina et al. (US 2009/0226979; Published 2009 – Previously Presented – hereafter Retsina 2009).  
The teachings of Shoseyov et al. and Retsina et al. as applied to claim 1 have been set forth above.  As noted, Retsina et al. teach that hemicellulosic sugars derived from the fractionated hemicelluloses are recovered and fermented, wherein the hemicellulose is converted to monomers (Para. 47-49, 74); and Shoseyov et al. additionally teach the combination of natural polymers, such as those derived from lignocellulosic biomass including sugarcane bagasse, with the produced nanocellulose to create nanocellulose polymer composite materials (p. 5, Para. 7 to p. 6, Para. 4).  However, Shoseyov et al. and Retsina et al. do not specifically teach to polymerize the hemicellulosic monomers to produce a polymer, and combining this polymer with the nanocellulose material to form a polymer-nanocellulose composite.   
Retsina 2009 teach the hydrolysis of cellulosic and hemicellulosic material to produce fermentable sugars, wherein the fermentable sugars are used as a feedstock for the chemical synthesis of polymers and other bioproducts (Para. 3).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Retsina 2009, because Shoseyov et al. and Retsina 2009 teach the production/use of natural polymers, and Retsina et al. and Retsina 2009 teach the hydrolysis of cellulosic and hemicellulosic material to produce fermentable sugars.  It is known in the art as taught by Retsina et al. that hemicellulosic sugars derived from the fractionated hemicelluloses are recovered and fermented, wherein the hemicellulose is converted to monomers; it is known in the art as taught by Retsina 2009 that hemicellulosic sugars can be converted to polymers; and 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Retsina 2009, to recover the hemicellulosic sugars derived from the fractionated hemicellulose, ferment the hemicellulosic sugars to produce monomers, polymerize the monomers to produce a natural polymer, and then combine the hemicellulose-derived polymer with the produced nanocellulose material to produce a hemicellulose-derived polymer-nanocellulose composite material (Claim 13). 


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al. and Retsina et al. as applied to claim 1 above, and further in view of  Hambardzumyan et al. (Natural Organic UV-Absorbent Coating Based on Cellulose and Lignin: Designed Effects on Spectroscopic Properties, Biomacromolecules, 13 (Oct. 22, 2012), pp. 4081-4088 – Previously Presented).  

Hambardzumyan et al. teach the production of nanocomposite coatings/films by mixing cellulose nanocrystals with lignin (Abs.; p. 4082, Right Col. Coating Process and Characterization).  The cellulose and lignin can be prepared from the fractionation of lignocellulosic biomass in biorefineries (p. 4081, Left Col., Para 2).  Lignin utilized in the method includes organosolv lignin derived from lignocellulosic biomass (p. 4082, Left Col., Lignin Preparation and Characterization).  The films obtained using the cellulose nanocrystals and lignin derived from lignocellulosic biomass are desirably transparent, colorless, smooth, and homogenous (p. 4086, Right Col., Para. 2).  It is noted that lignin is hydrophobic, and that cellulose-lignin nanocomposite films have been developed to enhance the hydrophobicity, mechanical resistance, and oxygen-barrier propertied of the coatings/films (p. 4081, Right Col., Para. 2 to P. 4082, Left Col., Para. 1).  The coatings/films are usable in optical, biological, and medical sensors, and electronic applications ((p. 4081, Right Col., Para 1).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Hambardzumyan et al., because Soseyov et al. and Hambardzumyan et al. teach the production of nanocellulose composite products, and Retsina et al. and Hambardzumyan et al. teach the further processing and use of cellulose and lignin derived from fractionated lignocellulosic biomass.  The further mixing of nanocellulosic material with lignin to produce a lignin-nanocellulose coating/film, which is depositing lignin onto a surface of the nanocellulose material, thus rendering the nanocellulose material at least partially 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shoseyov et al., Retsina et al., and Hambardzumyan et al., wherein the fractionated lignin is utilized to coat a surface of the produced and recovered nanocellulose material, rendering the nanocellulose material at least partially hydrophobic (Claim 15).  


Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653